Citation Nr: 1548998	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for onychomycosis with cellulitis of the right foot.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Providence RO has current jurisdiction.

In January 2014, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In January 2015, the Board remanded the claim for a higher rating for onychomycosis with cellulitis of the right foot for further development.

In a May 2015 rating decision, the RO granted an increased rating of 10 percent for the Veteran's onychomycosis with cellulitis of the right foot, effective from the November 13, 2008 date of claim.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

As noted by the Board in January 2015, the issue of entitlement to service connection for a foot disorder other than onychomycosis with cellulitis of
the right foot, to include with pes planus, bursitis, and/or plantar fasciitis, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the AOJ has still not adjudicated the claim, the Board does not have jurisdiction over it, and it again is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Veteran indicated that he has received medical treatment at the VA Medical Center in Providence, Rhode Island since 2005.  VBMS Entry July 10, 2015.  Records from this facility have not been obtained and must be requested.  

The development ordered by the Board in January 2015 has not been completed, and the case must be remanded to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Specifically, the VA examiners in April 2015 did not respond to several of the Board's inquiries concerning the current severity of the Veteran's onychomycosis with cellulitis of the right foot.  Additionally, it remains unclear as to whether a June 2014 VA examination of the Veteran's feet was conducted as suggested by VA treatment records; the RO did not clarify this matter on remand.

With regard to the claim for a TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence.  The Veteran is retired and contends he cannot work due to service-connected disabilities.  See VBMS Entry October 1, 2015, p. 3/97, 84/97.  A VA examiner in April 2015 opined that his service-connected right foot disability impacts his ability to work.  Remand is required for due process development of the claim prior to appellate disposition, including adjudication by the RO and a VA medical opinion.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).  As the Veteran does not currently meet the threshold minimum percentage rating requirements for a TDIU under 38 C.F.R. § 4.16(a), the RO must consider it on an extraschedular basis under 38 C.F.R. § 4.16(b) as applicable.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice with respect to the claim for a TDIU. Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

2.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

* records from the Providence, Rhode Island VA Medical Center dated since 2005 (see VBMS Entry July 10, 2015).

* a June 2014 VA examination report addressing the Veteran's onychomycosis with cellulitis of the right foot, if any.  (In this regard, a June 2014 VA treatment record reports that the Veteran had a recent "C&P" in June 2014 at the Providence VA, regarding jungle rot/feet.)

Upload these records in separate electronic files to VBMS.

3.   After all available records have been associated with the claims file/e-folder, provide the Veteran's electronic claims file to the April 2015 examiner for an addendum opinion.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.

The examiner must comment as to whether the onychomycosis with cellulitis condition is analogous to any type of scarring, particularly, scarring which is deep and nonlinear, superficial and nonlinear, unstable, or painful.  If the examiner determines that the Veteran's onychomycosis with cellulitis is analogous to scarring which is deep and nonlinear, he or she should report the area affected (in square inches or centimeters).  If the examiner determines that the Veteran's onychomycosis with cellulitis is analogous to scarring which is superficial and nonlinear, he or she should report whether the area affected exceeds 144 square inches (949 square centimeters). 
The examiner must address whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required.  If so, the frequency and length of said therapy should be identified.

The examiner must report whether the Veteran's onychomycosis with cellulitis of the right foot results in intermittent edema of the extremity; aching and fatigue in the leg after prolonged standing or walking; persistent edema; stasis pigmentation; eczema; persistent ulceration; or massive board-like edema with constant pain at rest. The examiner should comment whether any symptoms are relieved by elevation of the extremity or compression hosiery.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4.  The RO must determine if any further factual development is required as to the claim for an increased rating for onychomycosis with cellulitis of the right foot.

Then, obtain a VA medical opinion to determine the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities (currently, generalized anxiety disorder with other specified trauma, stressor-related disorder, and major depressive disorder; onychomycosis with cellulitis of the right foot; tinnitus; residuals of a right ankle sprain; scar of the chin; and, bilateral hearing loss), either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

* April 2015 VA examination report addressing the Veteran's onychomycosis of the right foot, indicating that the condition impacts his ability to work in that his toenails are itchy and uncomfortable and he has to take his shoes off in order to scratch his feet.  The examiner noted this is time consuming and the Veteran spends a good part of the day with discomfort.

* April 2015 VA examination report addressing the Veteran's cellulitis of the right foot, indicating that the condition impacts his ability to work in that infections of cellulitis can cause absences from work.

* April 2013 VA audiological examination report indicating that his hearing loss impacts his ability to work in that he cannot understand people without his hearing aids.  Tinnitus did not impact his ability to work.

* September 2012 VA examination report indicating that the Veteran's right ankle disability impacts his ability to work in that the Veteran reported he cannot walk or stand for more than 30 to 45 minutes without having pain in the ankles.

* September 2012 VA examination report indicating that the Veteran's cellulitis of the right foot did not impact his ability to work.  His onychomycosis of the right foot also did not impact his ability to work.

* April 2012 VA examination report indicating that the Veteran's right foot disability did not impact his ability to work.  

* February 2010 VA examination report indicating that the Veteran's right ankle disability impacts his ability to work in that it caused decreased mobility, a lack of stamina, weakness or fatigue, decreased strength of the lower extremity, and pain.
* March 2009 VA psychiatric examination report indicating that the Veteran's psychiatric disability then had mild effects on his employment functioning, but in the past the Veteran had lost jobs and experienced suicidal ideation due to a job.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU must be adjudicated - including, if warranted, any adjustments in the Veteran's service-connected rating for his onychomycosis with cellulitis of the right foot which must then be readjudicated.  

If the percentage requirements for a TDIU under 4.16(a) are not met for the entire appeal period (currently, the percentage standards under § 4.16(a) are not met for any portion of the appeal), the RO/AMC must consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as applicable.  

If the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






